                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

SANDRA JOHNSON                                      CIVIL ACTION NO. 19-cv-1114

VERSUS                                              JUDGE ELIZABETH E. FOOTE

ARAMARK SERVICES, INC.                              MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

Introduction

       Sandra Johnson (“Plaintiff”) was employed by University Health in Shreveport

when she slipped and fell. Plaintiff filed suit in state court against Aramark Services, Inc.,

which she alleged had recently waxed the floor as part of its performance of janitorial

services. Aramark removed the case based on an assertion of diversity jurisdiction.

Aramark’s Citizenship

       Aramark Services, Inc. filed a notice of removal that alleged Plaintiff was domiciled

in Louisiana and that Aramark is a Delaware corporation with its principal place of

business in Pennsylvania. But the answer filed in state court stated that the proper

defendant was actually Aramark Healthcare Support Services, LLC.

       The citizenship of an LLC is determined by the citizenship of its members. Neither

the answer nor the notice of removal alleged the membership of the Aramark LLC, but a

corporate disclosure statement (Doc. 9) states that the LLC “is 100% owned by Aramark

Services, Inc.,” which is a Delaware corporation with its principal place of business in

Pennsylvania.
         The court will deem that allegation of 100% ownership to be equivalent to asserting

that Aramark Services, Inc. is the sole member of the Aramark LLC. If that is not the case,

Aramark must file a response to this order within 14 days and provide details about any

other members of the LLC and their citizenship as required by Settlement Funding, L.L.C.

v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017) and Rodidaco, Inc. v.

Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

LUBA’s Motion to Intervene

         LUBA Casualty Insurance Co. alleges that it paid workers’ compensation benefits

to Plaintiff in connection with her injuries in the slip and fall. LUBA filed a Motion to

Intervene (Doc. 14) pursuant to Louisiana workers’ compensation laws to seek

reimbursement from any amount awarded to Plaintiff.

         A complaint in intervention that seeks to assert a workers’ compensation

subrogation claim requires diversity between the intervenor (who is aligned as a plaintiff)

and the defendants. Dushane v. Gallagher Kaiser Corp., 2005 WL 1959151 (W.D. La.

2005). Accordingly, it is important to know LUBA’s citizenship before deciding whether

it should be allowed to intervene. If LUBA shares citizenship with Aramark (Delaware

and Pennsylvania), its intervention would destroy jurisdiction and require remand to state

court.

         LUBA’s proposed complaint in intervention alleges that it “is a foreign insurance

corporation authorized to do and doing business in the state of Louisiana.” That is not

sufficient to determine LUBA’s citizenship. A corporation is deemed to be a citizen of (1)

the state in which it was incorporated and (2) the state where it has its principal place of

                                         Page 2 of 3
business. 28 U.S.C. § 1332(c)(1). Accordingly, “allegations regarding the citizenship of

a corporation must set out the principal place of business of the corporation as well as the

state of its incorporation.” MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d

310, 314 (5th Cir. 2019).

        The court cannot determine from LUBA’s current motion whether granting leave

for it to intervene would destroy subject matter jurisdiction. Accordingly, LUBA’s Motion

for Leave to File Complaint in Intervention (Doc. 14) is denied without prejudice.

LUBA will be allowed until March 4, 2020 to submit a new motion that sets forth the

required facts regarding its citizenship.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of February,

2020.




                                            Page 3 of 3
